Title: To George Washington from Nathaniel Smith, 10 July 1789
From: Smith, Nathaniel
To: Washington, George



Sir
Baltimore July 10th 1789

I am informed there will be a Gauger of all Spiritous Liquors & Melasses Appointed in Each State. as I am acquainted with this Bussiness and was the first Appointed, by the Assembly of this State, to execute it, Shall be thankfull for the office at this time—If an appointment has taken place before this goes to you, and the Surveyor of this port Should be Vacant, Shall be Verry Thankfull to Accept it.
As to my Charecter, in private, or Publick Capacity, must beg your Excellence to enquire of William Smith Esquire, or Mr Robert Purviance, who have known me in booth, for Twenty five years past. If your Excellence (on enquire,) thinks me worthy of either of these offices, hope one of them will be given me. I am your Excellence’s mo. obediant Huble Servant

Nathl Smith

